Exhibit 10.3

FORM OF LOCK-UP AGREEMENT

[            ], 2009

Solar Semiconductor Corporation (formerly named Trans-India Acquisition
Corporation)

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Ladies and Gentlemen:

Reference is made to that certain Share Exchange Agreement (the “Exchange
Agreement”), dated October [_], 2008 by and among Trans-India Acquisition
Corporation, a Delaware corporation (the “Company”), Solar Semiconductor Ltd., a
Cayman Islands company (“SSL”), Solar Semiconductor Private Limited, a company
formed under the laws of the Republic of India, Solar Semiconductor, Inc., a
California corporation, the individuals listed on Schedules A and B, as amended,
to the Exchange Agreement (each a “Stockholder” and collectively the
“Stockholders”) and Venkata Kode, as the Stockholders’ Representative, pursuant
to which the Company will acquire at least 80% of the outstanding capital stock
of SSL (the “Acquisition”). Capitalized terms used in this lock-up agreement
(this “Agreement”) and not otherwise defined herein shall have the meanings
ascribed to them in the Exchange Agreement.

In order to induce the Company to enter into the Exchange Agreement and to
consummate the transactions contemplated therein, the undersigned agreed to
enter into this Agreement and hereby agrees not to, without the prior written
consent of the Company, directly or indirectly, offer, sell, contract to sell,
or otherwise dispose of, any equity or debt securities of the Company including,
without limitation, any shares of the Company’s common stock (collectively, the
“Company Securities”) that are beneficially owned by the undersigned as of the
applicable Closing in which the undersigned receives shares of the Company’s
capital stock in the Acquisition, or file any registration statement with
respect to any of the foregoing, or enter into any swap or other agreement that
transfers, in whole or in part, directly or indirectly, the economic
consequences of ownership of shares of Company Securities, whether any such swap
or transaction is to be settled by delivery of Company Securities or other
securities, in cash or otherwise, from and including the effective date of the
Acquisition until twelve (12) months after the Closing Date, provided that the
Company may release an aggregate of up to 5,000,000 shares of Company common
stock issued to the Stockholders from this and all similar lock-up agreements
entered into in connection with Acquisition prior to such time at any time
following six (6) months after the Closing Date (the “Restriction Period”);
provided that nothing herein shall prohibit the undersigned from (a) acquiring
any Company Securities directly from the Company; (b) surrendering any Company
Securities pursuant to the terms of a merger or consolidation approved by the
Board of Directors of the Company and a majority of the stockholders of the
Company, or (c) tendering any Company Securities pursuant to a tender offer made
in compliance with Sections 13 and 14 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder and approved by
the board of



--------------------------------------------------------------------------------

__________, 2009

Page 2

directors of the Company. Notwithstanding anything contained herein to the
contrary, the undersigned may, without the prior written consent of the Company,
transfer any Company Securities (y) as a bona fide gift or gifts, or (z) to the
undersigned’s equity holders; providing that the undersigned provides prior
written notice of such transfer to the Company and the transferee(s) thereof
agree(s) in writing to be bound by the restrictions set forth herein.

By signing and returning this Agreement, the undersigned (a) further represents
and agrees that the undersigned has full power and authority to enter into this
Agreement and that, upon request, the undersigned will execute any additional
documents necessary or desirable in connection with this Agreement and its
enforcement; and (b) understands that this Agreement is irrevocable by the
undersigned, all authority herein conferred by the undersigned or agreed to be
conferred by the undersigned shall be binding on the undersigned and the
undersigned’s successors and assigns.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

__________, 2009

Page 3

Furthermore, the undersigned hereby agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent against the transfer of
the Company Securities in violation of this Agreement.

 

   (Stockholder name if an entity)   (Signature)   (Print Name)   (Print title
if signing on behalf of an entity)

[Signature Page to Lock-Up Agreement]